Case 8:19-cr-00044-EAK-TGW Document1 Filed 02/05/19 Page 1 of 3 PagelD 1

   

UNITED STATES DISTRICT COURT ee
MIDDLE DISTRICT OF FLORIDA °<~ 4 -
TAMPA DIVISION - FEB = 5 2049

CLERE, U.S. TISTPICT OOTRS
RADDLE DITOR ABATE
& '

ga oe 44 Ta Te
18 U.S.C. § 2252(a)(2)

SRN age

 

UNITED STATES OF AMERICA
v. CASE NO.

VIVIENNE YVETTE SELLERS

INFORMATION
The United States Attorney charges:
COUNT ONE

On or about June 16, 2017, in the Middle District of Florida, and

elsewhere, the defendant,
VIVIENNE YVETTE SELLERS

did knowingly receive a visual depiction using any means and facility of
interstate and foreign commerce, including by computer, and that has been
shipped and transported in and affecting interstate and foreign commerce,
when the production of the visual depiction involved the use of a minor
engaging in sexually explicit conduct, and the visual depiction was of such

conduct.

In violation of 18 U.S.C. § 2252(a)(2) and (b)(1).
Case 8:19-cr-00044-EAK-TGW Document1 Filed 02/05/19 Page 2 of 3 PagelD 2

FORFEITURE .

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture, pursuant to the provisions of 18
U.S.C. § 2253.

2. Upon conviction of a violation of 18 U.S.C. § 2252(a)(2), the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 2253:

a. Any visual depiction described in 18 U.S.C. §§ 2251, 2251A,
or 2252, 2252A, 2252B, or 2260 of Chapter 110, or any book, magazine,
periodical, film, videotape, or other matter which contains any such visual
depiction, which was produced, transported, mailed, shipped, or received in
violation of Chapter 110;

b. Any property, real or personal, constituting or traceable to
gross profits or other proceeds obtained from such offense; and

c. Any property, real or personal, used or intended to be used to
commit or to promote the commission of such offense or any property
traceable to such property.

3. The property to be forfeited includes, but is not limited to, a
Samsung Galaxy Note 8, model: SM-N95O0U with serial number

R38J909JMXD.
Case 8:19-cr-00044-EAK-TGW Document1 Filed 02/05/19 Page 3 of 3 PagelD 3

4.

If any of the property described above, as a result of any act or

omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
person;

has been placed beyond the jurisdiction of the Court;
has been substantially diminished in value; or

has been commingled with other property which cannot be
subdivided without difficulty;

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b).

 

 

MARIA CHAPA LOPEZ
i ttprney
By: yey |
Lisa M. Thelwell

Assistant United States Attorney

Amanda L. Ri€del
Assistant United States Attorney
Acting Chief, Special Victims Section
